184 F.2d 517
CALIFORNIA FRUIT EXCHANGE, Appellant,v.Morris HENRY and Anthony Spracale, Partners, t/a Spracale Fruit Company.
No. 10189.
United States Court of Appeals Third Circuit.
Argued October 6, 1950.
Decided October 17, 1950.

Appeal from the United States District Court for the Western District of Pennsylvania; Wallace S. Gomley, Judge.
Harvey A. Miller, Pittsburgh, Pa. (Harvey A. Miller, Jr., and Miller & Miller, all of Pittsburgh, Pa., on the brief), for appellant.
George S. Goldstein, Pittsburgh, Pa. (Michael E. Catanzaro, Pittsburgh, Pa., on the brief), for appellees.
Before ALBERT LEE STEPHENS, MARIS and STALEY, Circuit Judges.
PER CURIAM.


1
The plaintiff has appealed from the judgment of the district court, 89 F. Supp. 580, upon an appeal by the defendants from a reparation order of the Secretary of Agriculture under the Perishable Agricultural Commodities Act, 1930, 7 U.S.C.A. § 499a et seq. The Secretary of Agriculture had made a reparation award of $2,119.40 with interest representing the plaintiff's damages resulting from the rejection by the defendants of two cars of grapes which they had purchased from the plaintiff. In the appeal proceeding in the district court the plaintiff sought a verdict for the amount of the reparation award, while the defendants sought a verdict for $1,125.50 with interest upon a counterclaim for loss of profits which they suffered because of the defective quality of the grapes. The jury rendered a verdict for $1.00 in favor of the plaintiff upon which judgment was entered.


2
Upon the present appeal the plaintiff urges that the district court erred in refusing to set aside the verdict for $1.00 and to enter in lieu of it judgment for the full amount of the reparation award which had been made by the Secretary of Agriculture. It also urges that the court erred in its charge to the jury and in its action upon certain of the defendants' points for charge. We have carefully examined the record in the light of these contentions by the plaintiff but find no reversible error. Accordingly the judgment of the district court will be affirmed.